             Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :

             v.                               :     MAGISTRATE NO. 21-1126

ALAN WILLIAM BYERLY                           :


                  GOVERNMENT'S MOTION FOR PRETRIAL DETENTION

       The United States of America, by and through its attorney, the Acting United States

Attorney for the Eastern District of Pennsylvania, respectfully submits this memorandum in

support of its oral motion that the defendant, Alan William Byerly, be detained pending trial

pursuant to 18 U.S.C. § 3142(f)(1)(A) [Crime of Violence]. There are no conditions or

combinations of conditions which can effectively ensure the safety of any other person and the

community, pursuant to 18 U.S.C. § 3142(e).

       The government respectfully requests that the following points and authorities, as well as

any other facts, arguments and authorities presented at the detention hearing, be considered in the

Court’s determination regarding pre-trial detention.

                                       Factual Background

       1.         The Attack on the United States Capitol on January 6, 2021.

       The United States Capitol Building and Grounds constitute the “territorial jurisdiction” of

the United States as “lands reserved or acquired for the use of the United States” and under its

“exclusive or concurrent jurisdiction.” 18 U.S.C. § 7(3). Congress has enacted certain criminal

prohibitions for conduct occurring within the territorial jurisdiction of the United States (also

known as federal enclave jurisdiction).

       The United States Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 2 of 22




around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized individuals with appropriate identification are allowed

access inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was

also closed to members of the public.

       On January 6, 2021, a joint session of the United States Congress convened at the U.S.

Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members of the United States House of Representatives and the United States Senate

were meeting in separate chambers of the U.S. Capitol to certify the vote count of the Electoral

College for the 2020 Presidential Election, which had taken place on November 3, 2020. The

joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m.,

the House and Senate adjourned to separate chambers to resolve a particular objection. Vice

President Michael Pence, who is also the President of the Senate, was present and presiding, first

in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Michael Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior

of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the

crowd away from the U.S. Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the U.S. Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
             Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 3 of 22




breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       At approximately 2:20 p.m., members of the United States House of Representatives and

United States Senate, and Vice President Michael Pence, were instructed to—and did—evacuate

the chambers. Accordingly, the joint session of the United States Congress was effectively

suspended until shortly after 8:00 p.m. Vice President Pence remained in the U.S. Capitol from

the time he was evacuated from the Senate Chamber until the sessions resumed.

       During the course of the violent protests, several individuals were armed with weapons

including bats, pepper spray, sticks, zip ties, as well as bulletproof vests and anti-tear gas masks.

During the course of the violent protest, several law enforcement officers were assaulted and

injured by these violent protesters while attempting to protect the U.S. Capitol and the

individuals inside of the building. These assaults occurred both inside of the Capitol, as well as

on the steps outside of the Capitol and the grounds of the Capitol.

       During national news coverage of the events, video footage captured on Body Worn

Cameras (BWC) of Law Enforcement Officers of the Washington, D.C. Metro Police Department

(MPD) present on the scene depicted evidence of violations of local and federal law, including

scores of individuals inside the U.S. Capitol building without authority to be there.

       Additionally, news coverage of January 6, 2021, documented numerous attacks on

members of the news media who were present to cover the events at, around, and in the U.S.

Capitol building. These included reports of members of the news media being harassed,

threatened, robbed, and assaulted based on their perceived roles as journalists, and equipment

belonging to several news organizations was stolen, damaged, and/or destroyed.
             Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 4 of 22




       The defendant, as detailed below, is charged with two instances of assault, as well as

other criminal violations.

       2.      Alan William Byerly’s Criminal Conduct

       Several videos from various sources taken during assaults on January 6, 2021, at the

United States Capitol, depict an individual identified as ALAN WILLIAM BYERLY: 1)

assaulting MPD and unidentified U.S. Capitol Police (USCP) officers, to include the use of a

taser device meant to deliver a debilitating electric shock; and 2) assaulting a credentialed

member of the news media (MONM), specifically a photographer assigned to the Associated

Press (hereinafter referred to as “the MONM victim”). All these crimes occurred in the general

area of the West Terrace of the U.S. Capitol Building.

       The FBI learned of the name ALAN WILLIAM BYERLY (hereinafter BYERLY) during

the course of its investigation and compared his known images to the images of the individual

captured in riot footage assaulting law enforcement and the MONM victim described above. The

riot footage revealed a white male with approximately shoulder length graying black hair, who

was wearing a gray “Kutztown” beanie, a distinctive neon “safety” yellow long-sleeve shirt under

a black jacket with blue jeans, black shoes, a gray and black striped face covering, and a black

backpack. The FBI believed it was a positive match and conducted the following additional

investigative steps to corroborate BYERLY’s identity and his involvement in the assault on MPD

and USCP officers and the MONM victim during the January 6th Capitol Riots.
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 5 of 22




                             PHOTO A: KNOWN IMAGE OF BYERLY




                             Assault on Law Enforcement Officers

       The BWC footage of three MPD officers who were physically assaulted by a man later

identified as ALAN WILLIAM BYERLY revealed the following:

       At approximately 2:10 p.m., a crowd of violent rioters were assembled on the Lower West

Terrace of the Capitol Grounds adjacent to the media tower. Law enforcement officers from USCP

and MPD had formed a line of bike racks to act as a barrier against the crowd. Officers were

standing watch behind this line and fending off repeated attempts by the rioters to pull on the bike

racks and assault the officers (Photo B).
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 6 of 22




                                           PHOTO B




       As shown in Photo C below, beginning at approximately 2:10 p.m., the individual later

identified as BYERLY was seen among the crowd of rioters near the established police line with

what appears to be a taser device designed to deliver a debilitating electric shock grasped in

BYERLY’s right hand. At approximately 2:10:54 p.m. and seemingly unprovoked, BYERLY

appeared to press and activate the taser, as the electric charge of the taser was clearly audible.

Shortly thereafter, BYERLY raised his right arm while holding the taser in his right hand and

proceeds to charge at the officers (Photo D).
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 7 of 22




                                          PHOTO C




                                          PHOTO D




       In direct response to BYERLY’s action and starting at approximately 2:10:54 p.m.,

multiple MPD and USCP officers yelled “taser! taser! taser!,” seemingly to warn other officers

that BYERLY was charging and attacking the officers by using a taser. At approximately 2:10:55

p.m., and according to MPD Officer BWC, an identified MPD Officer (herein referred to as MPD-

1) yelled: “He had a taser,” to another officer, apparently referring to BYERLY who, at the time,

was being restrained by other officers.

       At 2:11 p.m., the officers appeared to have successfully removed the taser from BYERLY’s
             Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 8 of 22




hands. However, as depicted in Photos E and F below, BYERLY continued to charge toward the

officers, physically strike, and push against officers, specifically identified officers herein referred

to as A.G., I.R., and another Unidentified Capitol Police Officer.

                                             PHOTO E
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 9 of 22




                                          PHOTO F




       As BYERLY continued assaulting and charging at officers, he grabbed at, and attempted

to take possession of, A.G.’s baton (Photo G).

                                          PHOTO G




       At approximately 2:11:05 p.m., a cloud of smoke (possibly from a fire extinguisher) was

dispersed from the direction of the riot crowd as BYERLY continued to assault the officers. At

approximately 2:11:07 p.m., while officers attempted to restrain BYERLY, he continued to charge

at A.G. At this point, the lettering on BYERLY’s beanie is clearly visible containing the word
           Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 10 of 22




“Kutztown” (Photo H).

                                          PHOTO H

       During this investigation, it was discovered that BYERLY’s confirmed residence, located

in Fleetwood, PA, is approximately five miles from the city of Kutztown, PA.




       As depicted in Photo I, at approximately 2:11:09, and because of his attempts to defend

himself and restrain BYERLY, A.G. appeared to lose control, fall, and land on his hands.
           Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 11 of 22




                                           PHOTO I




       Officers were finally able to restrain BYERLY. Nevertheless, BYERLY continued to resist

and assault the officers. BYERLY was able to flee with the assistance of a fellow rioter. A.G.

recovered the taser from the ground and handed it to I.R., who then handed the taser to an

unidentified USCP Officer.

                           Assault on a Member of the News Media

       Based on a review of footage posted publicly by various media outlets, at some time on the

afternoon of January 6, 2021, prior to 2:10 p.m., the MONM victim was observed in the vicinity

of the U.S. Capitol Building property, near the Lower West Terrace of the Capitol. The MONM

victim was dressed in all black and appeared to be wearing a helmet-style gas mask with a “Smith”

label, a lanyard with Associated Press lettering, and was carrying at least one camera. While

standing on a wide set of stairs leading up to the Western front of the U.S. Capitol Building, the

MONM victim was pulled backward down the stairs by a group of unknown subjects. As depicted

in Photo J, the individual identified as BYERLY was observed on the video standing behind the

group pulling the MONM victim down the stairs. BYERLY is observed to be surveying the
           Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 12 of 22




situation involving the assault on the MONM victim.

                                            PHOTO J




       Once the MONM victim was pulled to the bottom of the stairs, he was confronted by the

group of unknown subjects that pulled him down. The MONM victim appeared to attempt to

defuse the situation by backing away from the group and relocating his position elsewhere on the

stairs, although he was followed at a distance by some of the unknown subjects while BYERLY

continued to observe.

       Shortly afterward, on the same set of stairs but several yards from the original altercation,

the MONM victim was confronted by another subject, who appeared to yell at the MONM victim

and approach him aggressively, causing the MONM victim to retreat backwards up the stairs. With

his left hand, one of the unknown subjects involved in the original altercation grabbed the

identification lanyard hanging around the MONM victim’s neck. This unknown subject eventually

grabbed the identification lanyard around the MONM victim’s neck with both hands and dragged

the MONM victim back down the stairs.

       At the bottom of the stairs, BYERLY and three other subjects grabbed the MONM victim
           Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 13 of 22




and pushed, shoved and dragged him parallel to the stairs, back towards the site of the original

altercation (Photo K).

                                          PHOTO K




       In particular, BYERLY grabbed the MONM victim with both hands near the MONM

victim’s shoulder and upper chest and pushed the MONM victim backward. BYERLY then

continued to push and drag the MONM victim past the site of the original altercation and toward

a densely grouped section of the gathered crowd (Photo L).
           Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 14 of 22




                                          PHOTO L




       BYERLY was joined by another unknown subject, previously uninvolved with the

altercation, who grabbed the MONM victim with his right hand near the MONM’s lower

chest/abdomen area. BYERLY then placed both of his hands in the area of the MONM victim’s

face and neck and continued to shove and push the MONM victim towards a densely grouped

section of the gathered crowd, away from the stairs, and towards a low stone wall that separates

the stairs of the west front of the U.S. Capitol Building from the west lawn below (Photo M).
           Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 15 of 22




                                           PHOTO M




       54.BYERLY was observed on the video shoving the MONM victim forcefully in the

head/neck area, causing the MONM victim to stumble backward into other members of the crowd.

At this point in the altercation against the MONM victim, the lettering on BYERLY’s beanie was

clearly visible as “Kutztown” (Photo N).



                                            PHOTO N




       BYERLY’s beanie in the video of the MONM assault (Photo N) is consistent with the

beanie worn by BYERLY in the BWC of the previously described assault on law enforcement
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 16 of 22




officers (Photo H, above).

       3.      The Defendant’s Arrest and Statements Made on July 7, 2021

       On July 7, 2021, the defendant was arrested. Afterward, law enforcement agents

explained the defendant’s constitutional rights to him and the defendant knowingly waived his

rights by signing a Miranda rights card. The defendant admitted to taking part in the violent

protest and confessed to perpetrating the violent conduct described above and evidenced by the

videos and photographs.

       4.      Procedural History

       On June 25, 2021, the defendant was charged by complaint filed in the United States

District Court for the District of Columbia with: 1) Assaulting a Federal Officer, in violation of

18 U.S.C. § 111(b); 2) Obstruction of Law Enforcement During Civil Disorder, in violation of 18

U.S.C. § 231(a)(3); 3) Knowingly Entering ore Remaining in any Restricted Building or Grounds

Without Lawful Authority and Engaging in Physical Violence, in violation of 18 U.S.C. §

1752(a)(1), (2), and (4); 4) Violent Entry and Disorderly Conduct on Capitol Grounds, in

violation of 40 U.S.C. § 5104(e)(2)(F); and, 5) Assault, in violation of 18 U.S.C. § 113(a)(4) and

(5).

       On July 7, 2021, at the defendant’s initial appearance, the government orally

moved for the defendant’s detention pending trial pursuant to § 3142(f)(1)(A) [Crime of

Violence] of the federal bail statute. The Court set this matter for a detention hearing on Monday,

July 12, 2021, at 1:30 p.m.
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 17 of 22




                                          ARGUMENT

       There are four factors under § 3142(g) that the Court should consider and weigh in

determining whether to detain a defendant pending trial: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release. See 18 U.S.C. §3142(g). In consideration of these factors, the

government respectfully submits that there are no conditions or combinations of conditions

which can effectively ensure the safety of any other person and the community.

                      Nature and Circumstances of the Offenses Charged

       During the course of the January 6, 2021, siege of the U.S. Capitol, multiple law

enforcement officers were assaulted by an enormous mob, which included numerous individuals

with weapons, bulletproof vests, pepper spray and, in this case, a taser, who were targeting the

officers protecting the Capitol. Additionally, the violent crowd encouraged others in the crowd to

work together to overwhelm law enforcement and gain unlawful entry into the U.S. Capitol.

What is extremely troubling about the defendant’s conduct is the fact that he arrived at the

Capitol with a taser and used that taser against law enforcement officers. At the time,

the law enforcement officers were in full uniform with the word “police”

clearly visible. Added to this, are both the severity of his actions and the escalation of his

violent assaults.

       But that is just the beginning of the defendant’s unlawful conduct. Next, while still

outside the Capitol building and not content with assaulting law enforcement officers, the

defendant assaulted a reporter. The defendant’s actions were violent, criminal, and represented a

further dangerous escalation aimed at allowing other violent rioters to commit criminal acts.
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 18 of 22




       As a result, the nature and circumstances of these offenses overwhelmingly weigh in

favor of detention.

                        Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly weighs in

favor of detention. The evidence against the defendant is also quite strong and compelling. As

noted above, the defendant was observed on police body worn cameras attacking law

enforcement officers. The defendant admitted in his recorded post-arrest interview that he

deployed a taser when he attacked the police officers. Additionally, other video evidence

captured the defendant assaulting a member of the media. The defendant also admitted that he

engaged in that criminal conduct.

       Because the evidence against this defendant is overwhelmingly strong, the weight of the

evidence weighs heavily in favor of detention.

                           Defendants’ History and Characteristics

       The government is unaware of any adult convictions, with the exception of a possible

conviction for Driving Under the Influence. However, the defendant’s actions, as demonstrated

by his apparent willingness to engage in the assaultive behavior as part of a violent mob while

armed with a taser and striking law enforcement officers and a reporter, should give this Court

great concern about the danger he would pose to the community, if released.
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 19 of 22




                          Danger to the Community and Flight Risk

       The fourth factor, the nature and seriousness of the danger to any person or the

community posed by a defendant’s release, also weighs in favor of the defendant’s detention.

The charged offenses involve assaultive conduct with both a taser and with his fists. The danger

the defendant caused by participating in and assisting the violent mob cannot be understated. The

defendant was a spoke in the wheel that caused the historic events of January 6, 2021, and he is

thus a danger to our society and a threat to the peaceful functioning of our community.

       Given the above assessment of all four relevant factors, no condition, or combination of

conditions, can ensure that the defendant will comply with court orders and abide by appropriate

release conditions.

                                        CONCLUSION

       WHEREFORE, the United States respectfully requests that the Court grant the

government’s motion to detain the defendant pending trial.

                                             Respectfully submitted,

                                             Jennifer Arbittier Williams
                                             United States Attorney


                                             /s/ Anita Eve
                                             ANITA EVE
                                             Assistant United States Attorney
           Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 20 of 22




                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :

            v.                                  :    MAGISTRATE NO. 21-1126

ALAN WILLIAM BYERLY                             :

                               PRETRIAL DETENTION ORDER

       AND NOW, this             day of July 2021, after an evidentiary hearing and argument of

counsel for the government and the defendant, the Court finds that:

                 1.     the government has proved by a preponderance of the evidence that no

                        condition or combination of conditions will reasonably assure the

                        appearance of the defendant as required; and

                 2.     the government has proved by clear and convincing evidence that no

                        condition or combination of conditions will reasonably assure the safety of

                        other persons and the community, as required by Title 18, United States

                        Code, Section 3142(e).

       The Court makes the following additional findings of fact:

       This case is appropriate for detention under Title 18, United States Code, Section 3142(e)

because:

                 1.     There is probable cause to believe that the defendant has committed the

                        following offenses: 1) Assaulting a Federal Officer, in violation of 18 U.S.C. §

                        111(b); 2) Obstruction of Law Enforcement During Civil Disorder, in violation

                        of 18 U.S.C. § 231(a)(3); 3) Knowingly Entering ore Remaining in any

                        Restricted Building or Grounds Without Lawful Authority and Engaging in
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 21 of 22



                      Physical Violence, in violation of 18 U.S.C. § 1752(a)(1), (2), and (4); 4) Violent

                      Entry and Disorderly Conduct on Capitol Grounds, in violation of 40 U.S.C. §

                      5104(e)(2)(F); and, 5) Assault, in violation of 18 U.S.C. § 113(a)(4) and (5), as

                      charged in the indictment.

               2.     The evidence in this case is strong. The evidence includes footage of the

                      defendant present and a participant in a violent mob at the United States

                      Capitol on January 6, 2021. At the time, the defendant engaged in violent

                      conduct against both law enforcement officers with a dangerous weapon,

                      that is, a taser, and against a member of the media.

               3.     The strength and nature of the case against the defendant, combined with

                      the strong likelihood that the defendant will be incarcerated for a

                      significant period of time, establishes the defendant's danger to the

                      community and increases the high risk that the defendant will not appear

                      as required by the Court.

               6.     Finally, the Court must presume--subject to rebuttal by the defendant--that

                      no condition of release, or combination of conditions, will reasonably

                      assure the safety of any person and the community or reasonably assure

                      the appearance of the defendant as required. The defendant has failed to

                      rebut this presumption.

       Therefore, IT IS ORDERED that the defendant be committed to the custody of the

Attorney General for confinement in a correction facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal; that the

defendant be afforded reasonable opportunity for private consultation with counsel; and that, on
            Case 2:21-mj-01126 Document 2 Filed 07/09/21 Page 22 of 22




order of a Court of the United States, or on request of an attorney for the government, the person

in charge of the corrections facility in which the defendant is confined deliver the defendant to a

United States Marshal for the purpose of an appearance in connection with a court proceeding.

                                                      BY THE COURT:

                                                      ___________________________________
                                                      Hon. Henry S. Perkin
                                                      United States Magistrate Judge
